Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 13-15, 17-18, 20, 22, 24, and 27 are pending as of the reply and amendments filed on 1/29/21. Claims 2-3, 5-12, 16, 19, 21, 23, 25-26, and 28-55 are canceled. 
The previous 103 rejection of claims 1-2 and 11-14 over McAllister in view of Stott, and further in view of Undurtin is withdrawn in consideration of the amended claims. 
Claims 1, 4, and 13-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15, 17, 18, 20, 24, and 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/1/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In consideration of the amended composition claims, now allowed, which resulted in the rejoinder of the previous withdrawn process claims, a new rejection under 35 USC 112(a) is made, discussed below. 
Claims 1, 4, 13-15, 17-18, 20, 22, 24, and 27 were examined. Claims 1, 4, and 13-14 are allowed. Claims 15, 17-18, 20, 22, 24, and 27 are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17-18, 20, 22, 24, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for slowing or delaying the onset of, or relieving cancers selected from leukemia, breast cancer, or glioblastoma, does not reasonably provide enablement for preventing any cancer, or for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. Rodriguez, “Know the Most Common Types of Cancer”, Everyday Health, publ. online 2/8/2010, pp. 1-13; Wistuba et. al., Nature Rev., Clin. Oncology, vol. 8, pp. 135-141 (2011); Bhatia et. al., Nature Biotechnology, vol. 30(7), pp. 604-610 (2012); and Kaiser, Science, vol. 337, pp. 282-284 (2012) are discussed. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
	


(1) The nature of the invention and (2) the breadth of the claims:
	The claims are drawn to a method of treating cancer comprising administering the composition of claim 13, which is drawn to the combination of cannabidiol and a ChEH/AEBS inhibitor compound selected from PBPE or tesmilifene; and a method of treating a subject in need of estrogen-receptive negative cancer therapy comprising administering the combination of cannabidiol and a ChEH/AEBS inhibitor compound selected from PBPE or tesmilifene. The instant specification defines “treatment” to include prevention as well as arresting, slowing or delaying the onset of, development or progression of; or relieving the cancer (see instant specification, para [0109]). The claim scope is extensive, as the claims encompass not only therapeutic treatment of any cancer, but also prevention. 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Rodriguez teaches there are more than 200 different types of cancers, with the most commonly diagnosed cancers being non-melanoma skin cancer, lung cancer, breast cancer, prostate cancer, colorectal cancer, bladder cancer, melanoma, non-Hodgkin lymphoma, kidney cancer, and leukemia (see pp. 1-4). Rodriguez also teaches less commonly occurring cancers include tumors of the pancreas, uterus, and thyroid, as well as sarcomas (p. 4, last para). Bhatia et. al. teaches that clinically, cancer is not a single disease but several hundred different diseases (p. 606, middle col., beginning with last para-right col., top para). Bhatia et. al. teaches st para). Bhatia et. al. teaches that due to the heterogeneity of tumors, the same tumor in two different persons may not behave the same way (p. 604, left col., bottom para-middle col., top para). Circulating tumor cells represent a highly heterogeneous subset of cells derived from a primary tumor site, and it is still unknown which of these cells will go on to form metastases (p. 605, left col., 2nd para). Tumor heterogeneity has not yet been well-incorporated into treatment, as there is still much that remains to be discovered (p. 606, middle col., next to last para). 
Kaiser teaches a study was performed on homozygous twins using whole-genome sequencing to predict individuals at increased risk for developing cancer, and that according to the study, most individuals would not be at increased risk as inherited mutations rarely increase the risk of cancer, and one third of individuals who do not show increased risk for developing cancer based on whole-genome sequencing will nonetheless still develop cancer, due to a combination of environmental factors and random mutations (p. 282, left col., 1st para; p. 283, right col., last para-p. 284, left col., top para). Kaiser teaches that targeted drugs for cancers can often stop being effective after several months, because drug resistant cancer cells continue to proliferate; even before a patient begins treatment, there are some cancer cells with random gene mutations that will enable resistance to targeted drugs (p. 284, left col., last para-middle col., middle para).  
Wistuba teaches that while many experts agree personalized medicine has enormous potential for treating cancer, many targeted chemotherapy agents have not yielded promising st para). Wistuba teaches that because of the heterogeneous nature of most tumors, the ‘one-size-fits-all’ approach or a single drug regimen is less likely to be optimal for treating individuals with the same tumor type (p. 135, 1st para). Wistuba teaches every type of cancer has subsets that respond differently to treatment, due to differences in molecular changes and mechanisms (p. 135, 2nd para). Wistuba also teaches that most clinical applications currently involve use of a biomarker composed of a single genetic mutation, epigenetic modification, or gene amplication, which is often not sufficient to provide an optimal therapy as multiple genetic and/or epigenetic modifications, rather than a single modification, support tumor growth and survival (p. 136, right col., see 1st para under ‘Biomarker discovery technologies’).

The claims recite a method of treating cancer comprising administering the composition comprising the combination of cannabidiol and a ChEH/AEBS inhibitor compound selected from PBPE or tesmilifene; and a method of treating a subject in need of estrogen-receptive negative cancer therapy comprising administering the combination of cannabidiol and a ChEH/AEBS inhibitor compound selected from PBPE or tesmilifene. The instant specification defines “treatment” to include prevention as well as arresting, slowing or delaying the onset of, development or progression of; or relieving the cancer.  Applicants have provided data to show the claimed method inhibits the proliferation of the cancer cell lines HL-60 (acute myeloid 

 (5) The relative skill of those in the art:
	The relative skill of those in the art is high, such as an oncologist or molecular biologist. Nonetheless, there is significant unpredictability in the art regarding the development of cancer therapies, due to the heterogeneous nature of tumors. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
	Applicants have provided evidence to show the combination therapy inhibits the proliferation of HL-60 (acute myeloid leukemia), CCRF-CEM (acute lymphoblastic leukemia), MCF-7 (human breast cancer), and A-172 (glioblastoma) cell lines. However, no evidence has been shown to support the prevention of any type of tumor, or that the combination therapy inhibits the proliferation of any other types of cancers. The art teaches there is significant 

(8) The quantity of experimentation necessary:
	Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
To overcome this rejection, it is suggested that reference to prevention be excluded from the definition of treatment in the specification, and that the type of cancers to be treated in the claims should be limited to leukemia, breast cancer, or glioblastoma. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


Conclusion
Claims 1, 4, and 13-14 are allowed. Claims 15, 17-18, 20, 22, 24, and 27 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SARAH PIHONAK/Primary Examiner, Art Unit 1627